Citation Nr: 0204130	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  97-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for aseptic viral 
meningitis.  

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  

4.  Entitlement to an initial compensable rating for 
psychosomatic pain in the shoulders.  

5.  Entitlement to an initial compensable rating for low back 
disability.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1979 to 
September 1995.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in St. Petersburg, 
Florida, and then to the RO in Indianapolis, Indiana.  In 
August 1999, the Board remanded the veteran's claims to the 
RO for additional action.  The case was returned to the Board 
in March 2002.


REMAND

In the August 1999 remand, the Board directed the RO to 
schedule the veteran for a hearing at the RO before a 
traveling member of the Board unless the benefits sought on 
appeal were granted by the RO.  While the case was in remand 
status, the RO requested clarification from the veteran 
concerning his desires for a hearing.  Although the veteran 
did not withdraw his request for hearing before a traveling 
member of the Board and the benefits sought on appeal 
remained denied, the RO failed to schedule the veteran for 
the requested hearing.       

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

In light of the above, this case is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




